Citation Nr: 1223908	
Decision Date: 07/11/12    Archive Date: 07/18/12

DOCKET NO.  08-31 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington



THE ISSUE

Entitlement to service connection for bipolar disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. Curameng, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from June 1964 to September 1965.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Seattle, Washington Department of Veterans Affairs (VA) Regional Office (RO).  In his October 2008 VA Form 9 (substantive appeal) the Veteran requested a hearing before the Board.  In statements received in March and April 2010, he withdrew such request.   

At the outset it is noteworthy that the Veteran has been assigned psychiatric diagnoses other than bipolar disorder.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009) the United States Court of Appeals for Veterans Claims (Court) held, in essence, that a claim of service connection for a specific psychiatric disability encompasses any psychiatric diagnoses that may reasonably be considered to have been raised by the Veteran's claim.  The instant case has been adjudicated as limited to the diagnosis of bipolar disorder.  The Board observes that the case may be distinguished from the holding in Clemons because the Veteran in this case separately pursued claims of service connection for the other psychiatric disabilities diagnosed, and those claims were denied and not appealed.  For claims of service connection for the other diagnoses to be considered on the merits, such claims would have to be reopened.  The Veteran has not filed claims to reopen.  Consequently, the scope of the instant claim is limited to the bipolar diagnosis. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

While the notice provisions of the Veterans Claims Assistance Act of 2000 (VCAA) appear to be satisfied, the Board finds that further development of evidence is needed for VA to satisfy its duty to assist the Veteran in the pursuit of his claim.  Specifically, pertinent medical records from various facilities appear to be outstanding.  

The record shows that the Veteran received treatment from Dr. Wolf and from Dr. Perkins of Group Health Cooperative (GHC) from 1988 to June 2006.  The earliest treatment records from Group Health Cooperative associated with the Veteran's claims file are dated in June 2000.  When the Social Security Administration (SSA) sought GHC records (in May 2002) only records beginning in January 2000 (and not prior records dating back to 1988) were sought.  

A December 2002 SSA mental status report notes the Veteran received treatment for psychotic episodes in 1997.  He has not identified where he received such treatment.  

A May 2002 SSA disability report notes that the Veteran received court-ordered treatment at Northwest Evaluation and Treatment center from September 7, 1994 to September 13, 1994.  The report also notes he received treatment at Puget Sound Hospital in September 1984.  A June 2010 VA examination notes treatment at Puget Sound in 1992, as well.  A July 2002 St. Joseph Medical Center record notes treatment from Providence Hospital in 1979.  A June 2010 VA examination report notes treatment at Providence Hospital 1975.  Records of such treatment are not associated with the claims file, and do not appear to have been sought.    

Further, a June 2010 VA examination report shows the veteran received treatment at Washington State Hospital, and at St. Joseph Medical Center in 2001.  The SSA's July 2002 request for medical records from St. Joseph Medical Center shows that only records dated beginning in  2002 were sought.  

In a claim of service connection for a psychiatric disability, particularly where, as here, continuity appears to be a critical factor, all available records of any psychiatric treatment the Veteran has received since service must be secured.    

Accordingly, the case is REMANDED for the following:

1. The RO should ask the Veteran to prepare a chronological listing of all psychiatric treatment he has received since service (records of which are not already in the claims file) and to provide releases for VA to secure complete records of any such private treatment.  Of particular interest are Providence Hospital records from the 1970's, Puget Sound Hospital records from the 1980's and 1990's, Northwest Evaluation and treatment center records from 1994, the facility where he was seen for a psychotic episode in 1997, St. Joseph's Medical Center records prior to 2002, and records of treatment at Washington State Hospital.  

The RO must secure complete clinical records of all such evaluations and treatment the Veteran from the identified providers (or negative responses, with explanation). The veteran should be notified of any private facility that does not respond to VA's request for records, and reminded that ultimately it is his responsibility to ensure that the records are received.   

2.  The RO should arrange for any further development suggested by the product of that sought above.  Then the RP should readjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter(s) the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

